DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered.
Claim Status
An amendment, filed 5/13/2021, is acknowledged.  Claim 1 is amended. Additionally, withdrawn claims 11, 20, and 29 are amended and withdrawn claims 2, 18-19 and 22-28 are canceled.  Claims 1, 3-7, 11-17, 20-21, and 29 are currently pending; Claims 11-17, 20-21, and 29 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Verleene (US 2020/0290401).
With respect to Claim 1, the amended limitation “and 3 wt.% or less (excluding 0 wt.%) of aluminum (Al) or silicon (Si) is interpreted as requiring one of Al and Si in the claimed range.  As the claim uses the open transitional phrase “containing,” the claim is also interpreted to allow for a composition comprising both Al and Si.
With respect to Claims 1 and 3-7, Verleene teaches a steel composition, the steel having a composition, in wt%, as follows (para. 19, 40):

Instant Claims
Verleene
Mn
4-8
≤ 4.0
Al, Si
≤ 3* of Al or Si
Al: Optionally, < 1.5
Si: 0.1-2.5
C
Claims 1 and 3-4: n/a
Claim 5-7: ≤ 0.2*
0.05-0.4
Nb
Claims 1 and 4-5: n/a
Claim 3: ≤ 0.2*
Optionally, < 0.5
B
Claims 1, 3, 5: n/a
Claim 4: ≤ 0.03*
Optionally, < 0.5
Fe
Balance with impurities
Balance with impurities

*range excludes zero
Thus, Verleene teaches a steel with compositional ranges overlapping the instantly claimed ranges and thus represents a “medium manganese steel.”  Additionally, Verleene does not require any content of Ni or Cr.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.

Finally, the term “superplastic” is not defined by the claim and in light of the instant specification, is related to a ductility property which is only observed under particular conditions (e.g. temperature and strain rate)(see Specification, Tables 2-3).  Definitive properties related to elongation or ductility under such conditions are not claimed.  Therefore, as Verleene teaches a steel with a composition overlapping the instantly claimed ranges and the same microstructure consisting of ferrite and martensite, it is deemed to constitute a “superplastic medium manganese steel” or alternatively, one of ordinary skill in the art would expect the steel of Verleene to necessarily possess, or be capable of, the same superplastic properties.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 9-18 of copending Application No. 16/760263 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant and related claims are both drawn to medium manganese steel with overlapping compositional ranges of Mn, C, Nb, and Al, and the related claims do not require Cr or Ni.  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.  Additionally, as the related reference discloses forming a dual phase ferrite-martensite microstructure (para. 53 of PG Pub.) it would have been obvious to one of ordinary skill in the art to form the steel with a microstructure consisting of ferrite and martensite.  Finally, as the related claims are drawn to a steel with substantially the same composition and structure it would necessarily be expected to result in a “superplastic” steel. MPEP 2112.01.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, filed 5/13/2021, with respect to the rejection(s) of claim(s) 1 and 3-7  under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendment to claim 1.  Specifically, claim 1 requires that the steel composition not contain Cr and Ni.  Prior art Hiyatsupo requires a substantial content of Cr, and thus, fails to teach the claims as amended.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Verleene, as detailed above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735